            Case 1:20-cv-00826-RP Document 11 Filed 02/02/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ORIEL L. KERR,

     Plaintiff,
                                                    Case No. 1:20-cv-00826-RP
v.

HUNTER WARFIELD, INC.,

     Defendant.

                              AGREED SCHEDULING ORDER

         Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling

Order is issued by the Court:

1.       A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

         filed on or before April 6, 2021.

2.       The parties asserting claims for relief shall submit a written offer of settlement to opposing

         parties on or before February 23, 2021, and each opposing party shall respond, in writing,

         on or before March 2, 2021. All offers of settlement are to be private, not filed. The parties

         are ordered to retain the written offers of settlement and responses so the Court may use

         them in assessing attorney’s fees and costs at the conclusion of the trial.

3.       Each party shall complete and file the attached “Notice Concerning Reference to

         United States Magistrate Judge” on or before February 16, 2021.

4.       The parties shall file all motions to amend or supplement pleadings or to join

         additional parties on or before March 2, 2021.

5.       All parties asserting claims for relief shall file their designation of testifying experts and

         serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

                                                   1
        Case 1:20-cv-00826-RP Document 11 Filed 02/02/21 Page 2 of 3



     26(a)(2)(B) on or before June 8, 2021. Parties resisting claims for relief shall file their

     designation of testifying experts and serve on all parties, but not file, the materials required

     by Federal Rule of Civil Procedure 26(a)(2)(B) on or before

     June 8, 2021. All parties shall file all designations of rebuttal experts and serve on all

     parties the material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such

     rebuttal experts, to the extent not already served, 15 days from the receipt of the report of

     the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written

     report of the expert’s proposed testimony, or within 11 days from the completion of the

     expert’s deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before September 7, 2021.

8.   All dispositive motions shall be filed on or before October 7, 2021 and shall be limited

     to 20 pages. Responses shall be filed and served on all other parties not later than 14 days

     after the service of the motion and shall be limited to 20 pages. Any replies shall be filed

     and served on all other parties not later than 7 days after the service of the response and

     shall be limited to 10 pages, but the Court need not wait for the reply before ruling on the

     motion.

9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial

     for each of the parties and by any unrepresented parties. The parties should consult Local

     Rule CV-16(e) regarding matters to be filed in advance of the final pretrial conference.
                                                2
            Case 1:20-cv-00826-RP Document 11 Filed 02/02/21 Page 3 of 3



         The parties shall not complete the following paragraph. It will be completed by the

         Court at the initial pretrial conference to be scheduled by the Court.

10.      This case is set for                 trial commencing at 9:00 a.m. on

                                                                , 20          .

         By filing an agreed motion, the parties may request that this Court extend any deadline set

         in this Order, with the exception of the dispositive motions deadline and the trial date. The

         Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do

         not make timely submissions under this Order.


         SIGNED on                                                          , 20         .




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE


      DATED: February 2, 2021                                Respectfully submitted,

      /s/ Mohammed O. Badwan                                 /s/ Robbie Malone (with consent)
      Mohammed O. Badwan                                     ROBBIE MALONE
      Sulaiman Law Group, Ltd.                               Texas State Bar No. 12876450
      2500 S. Highland Avenue, Suite 200                     Email: rmalone@mamlaw.com
      Lombard, Illinois 60148                                EUGENE XERXES MARTIN, IV
      Phone: (630) 575-8181                                  Texas State Bar No. 24078928
      mbadwan@sulaimanlaw.com                                Email: xmartin@mamlaw.com
      COUNSEL FOR PLAINTIFF                                  KHARI M. FERRELL
                                                             State Bar No. 24116357
                                                             Email: kferrell@mamlaw.com
                                                             MALONE FROST MARTIN PLLC
                                                             Northpark Central, Suite 1850
                                                             8750 North Central Expressway
                                                             Dallas, Texas 75231
                                                             TEL: (214) 346-2630
                                                             FAX: (214) 346-2631
                                                             COUNSEL FOR DEFENDANT
                                                  3
